MEMORANDUM ***
Teodulo Peralta Cuevas, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“Board”) denial of his motion to reconsider an immigration judge’s (“IJ”) denial of his application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C *189§ 1252. We review for abuse of discretion the denial of a motion for reconsideration. Singh v. Ashcroft, 367 F.3d 1182, 1185 (9th Cir.2004). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to consider the Board’s summary affirmance of the IJ’s denial of petitioner’s application for cancellation of removal because petitioner failed to file a timely petition for review of that decision. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
We conclude that the Board did not abuse its discretion in denying reconsideration of its summary affirmance of the IJ’s decision because petitioner failed to demonstrate an error of fact or law. See 8 C.F.R. § 1003.23(b)(2).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.